Exhibit 10.5

AMENDED AND RESTATED LICENSE AGREEMENT
This AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”) is made and
entered into this 31st day of July, 2013 (the “Effective Date”), by and between
BEHRINGER HARVARD HOLDINGS, LLC, a Delaware limited liability company (the
“Licensor”), and BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland
corporation (the “Licensee”).
RECITALS
WHEREAS, Licensee and Licensor previously entered into that certain Service Mark
License Agreement, dated September 2, 2008, which is replaced in its entirety by
this Agreement; and
WHEREAS, Licensor owns all right, title and interest in and to the names and
marks “BEHRINGER HARVARD” (U.S. Registration No. 2,947,624), the “BEHRINGER
HARVARD MISCELLANEOUS CIRCULAR DESIGN LOGO” (U.S. Registration No. 3,200,214),
“BH RESIDENTIAL” and “BEHRINGER HARVARD RESIDENTIAL” (referred to herein
collectively as the “Licensed Mark”); and
WHEREAS, Licensee, Behringer Harvard Multifamily REIT I Services Holdings, LLC
(“Services Holdings”), Behringer Harvard Multifamily Advisors I, LLC
(“Advisor”), Behringer Harvard Multifamily Management Services, LLC (“Property
Manager”), Behringer Harvard Multifamily OP I LP (“MF OP”), REIT TRS Holding,
LLC, and Behringer Harvard Institutional GP LP (“BHMP GP”) have entered into
that certain Master Modification Agreement of even date herewith (the
“Modification Agreement”); and


WHEREAS, Advisor and Licensee have entered into that certain Fifth Amended and
Restated Advisory Management Agreement of even date herewith, pursuant to the
terms of which Advisor provides certain services, including advice regarding
potential investment opportunities, to Licensee in accordance with the terms and
conditions thereof (the “Advisory Agreement”); and


WHEREAS, Property Manager and Licensee have entered into that certain Second
Amended and Restated Property Management Agreement of even date herewith,
pursuant to the terms of which Property Manager provides certain property
management and other services to Licensee in accordance with the terms and
conditions thereof (the “Property Management Agreement”); and
WHEREAS, Licensor desires to permit Licensee to continue to utilize the Licensed
Mark solely in connection with the operation and promotion of Licensee’s real
estate business in substantially the same manner as conducted immediately prior
to the Effective Date (the “REIT Operations”) and as part of Licensee’s
corporate name, in each case on the terms and subject to the conditions set
forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and the Modification Agreement and the transactions
contemplated thereby, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted by the parties to this
Agreement, Licensor and Licensee mutually agree as follows:




--------------------------------------------------------------------------------




AGREEMENTS
1.
Grant of License; Territory.

a.    On the terms and subject to the conditions of this Agreement, Licensor
hereby grants to Licensee, for the period specified in Section 5 hereof, a
non-exclusive, royalty-free, limited and nontransferable license to use the
Licensed Mark in the United States solely for the purpose of identifying and
promoting the REIT Operations and as a part of Licensee’s corporate name
(provided that such name has been approved by Licensor in writing in advance).
Notwithstanding the immediately preceding sentence, it is acknowledged and
agreed by the parties hereto, that (i) use of the Licensed Mark on websites and
otherwise in connection with the Internet will not be a breach or other
violation of this Agreement on the basis that such website or use is accessible
or visible from outside the United States; and (ii) no approval by Licensor in
advance shall be required of any use of the Licensed Mark made after the
Effective Date that is consistent with the Licensee’s use of the Licensed Mark
prior to the Effective Date. In addition, each person or entity directly or
indirectly controlled by Licensee on or after the Effective Date, either through
the ownership of voting securities or otherwise (each such person or entity a
“Licensee Subsidiary”), shall have all of the rights granted to Licensee in this
Section 1(a), but only during such period that such person or entity is directly
or indirectly controlled by Licensee, either through the ownership of voting
securities or otherwise. Any reference in this Agreement to use of the Licensed
Mark by or other actions of Licensee shall be deemed to include use of the
Licensed Mark by or other actions of any Licensee Subsidiary during such period
that such Licensee Subsidiary is directly or indirectly controlled by Licensee,
either through the ownership of voting securities or otherwise. Licensee shall
be responsible and liable for ensuring that each Licensee Subsidiary complies
with the terms and conditions of this Agreement. All restrictions and
obligations of Licensee hereunder shall also apply to each Licensee Subsidiary,
and Licensee shall cause each Licensee Subsidiary to comply with the foregoing.
b.    Licensor expressly reserves all rights with respect to the Licensed Mark
not expressly granted herein. Except as provided in Section 1(a) with respect to
a Licensee Subsidiary, Licensee shall have no right to sublicense the use of the
Licensed Mark to any other person or entity without the prior written consent of
Licensor, which may be withheld or granted in Licensor’s sole and absolute
discretion.
2.
Acknowledgement of Ownership.

a.    Licensee acknowledges the great value of the goodwill associated with the
Licensed Mark and the ownership of the Licensed Mark by Licensor. Licensee
agrees that nothing in this Agreement shall give Licensee any right, title, or
interest in or to the Licensed Mark other than the license rights granted in
this Agreement. Licensee further acknowledges that all goodwill arising from use
of the Licensed Mark (as distinguished from any enhancement of value to
Licensee’s business arising from the license granted hereunder) by Licensee and
any Licensee Subsidiary shall inure exclusively to the benefit of Licensor. All
artwork, designs, stylized logotypes or other presentation materials whatsoever
including the Licensed Mark or any elements thereof, and all copies and extracts
thereof shall, notwithstanding their invention or use by Licensee, be and remain
the sole property of Licensor. Nothing in this Agreement shall be construed to
prevent Licensor from granting any other licenses for the use of the Licensed
Mark or from utilizing the Licensed Mark, or any variation thereof, in any
manner whatsoever.
b.    Licensee agrees that it shall not attack the title of Licensor to the
Licensed Mark, the validity of the Licensed Mark, or the validity of this
Agreement. Licensee further agrees that it shall not at any time (i) commence
any opposition or cancellation proceeding regarding the Licensed Mark,

2



--------------------------------------------------------------------------------




or any other similar mark of Licensor, with the U.S. Patent and Trademark Office
or any other agency that registers trademarks or (ii) commence any civil
proceeding for damages or injunctive relief or make any other legal claim
regarding the Licensed Mark, or any other similar mark of Licensor, that would,
directly or indirectly, hinder the value of or the Licensor’s ownership or use
of the Licensed Mark or prevent the U.S. Patent and Trademark Office or any
other agency that registers trademarks from issuing a trademark registration to
Licensor for the Licensed Mark, or any variations thereof, or from renewing any
trademark registration for the Licensed Mark, or any variations thereof.
c.    Licensee shall not register or attempt to register the Licensed Mark alone
or as part of its own trademark, service mark, Internet domain name, copyright,
assumed name or trade name (except as may be otherwise required by applicable
law in connection with Licensee’s REIT Operations during the term of this
Agreement), nor shall Licensee use in such manner or attempt to register any
name or designation confusingly similar to the Licensed Mark as determined in
Licensor’s sole and absolute discretion.
d.    Licensee may not use the Licensed Mark in any manner that disparages
Licensor, the Licensed Mark, Licensor’s products or services, or in any manner
which, in Licensor’s reasonable judgment, may diminish or otherwise damage
Licensor’s goodwill in the Licensed Mark or Licensor’s business reputation.
e.    The provisions of this Section 2 shall survive the expiration or
termination of this Agreement for any reason.
3.
Quality Control.

a.    Licensee shall use the Licensed Mark solely as permitted in Section 1(a)
above in a manner that will reasonably protect Licensor’s rights and goodwill
therein, and will comply with all reasonable and customary trademark usage
guidelines delivered to Licensee by Licensor from time to time, including those
regarding the use of notices, legends, or markings that may be required by
Licensor in order to give customary notice of ownership, including those
provided in Section 4 hereof.
b.    Licensee shall: (i) at reasonable times and after reasonable notice from
Licensor, permit Licensor to inspect the manner in which the Licensee exercises
the rights granted hereunder to use the Licensed Mark, and (ii) make available
for Licensor’s inspection, at reasonable times and after reasonable notice from
Licensor, all of Licensee’s materials relating to or displaying the Licensed
Mark or any elements thereof.
c.    Licensee agrees that the products and/or services offered in connection
with the Licensed Mark shall be sold and/or distributed in accordance with all
Federal, State and local laws.
d.    If at any time the Licensee’s promotional materials, documents or signage
bearing the Licensed Mark do not meet the quality standards described in this
Section 3, Licensor shall have the right to require the Licensee to discontinue
any and all such nonconforming uses of the Licensed Mark immediately upon notice
whereupon Licensee agrees to use its best efforts to cease all such
nonconforming uses immediately.
4.
Protection of Licensed Mark.

a.    Each time the Licensed Mark is used on any product, document, signage,
exterior display or other printed or tangible material or on the Internet,
Licensee shall legibly include either the trademark or service mark notice “TM”
or “SM”, as appropriate, or the Federal registration notice ®, if applicable,

3



--------------------------------------------------------------------------------




if directed to do so by Licensor, adjacent to the first prominent use of the
Licensed Mark therein or thereon.
b.    When directed by Licensor to do so, Licensee shall include the following
notice on any packaging, product, advertising, or promotional materials
incorporating the Licensed Mark presented in any medium now known or hereafter
created:
“BEHRINGER HARVARD” is a service mark of Behringer Harvard Holdings, LLC.
c.    Licensee agrees to provide Licensor with such assistance as Licensor may
reasonably require, at Licensor’s cost and expense, in the procurement or
maintenance of any protection, or the enforcement, of Licensor’s rights to the
Licensed Mark or any similar mark.
d.    Licensee agrees that at all times during the term of this Agreement it
will diligently and continuously cause to be promoted and rendered the REIT
Operations as set forth in Section 1 hereof. Licensor shall not be under any
obligation whatsoever to utilize the Licensed Mark or any variation thereof.
5.
Term.

This Agreement shall continue in force and effect from and after the Effective
Date, and shall automatically terminate upon the earlier to occur of (i) the
expiration or termination for any reason of either the Property Management
Agreement or Advisory Management Agreement or (ii) the Self-Management Closing
(as defined in the Modification Agreement), unless terminated earlier as
provided for herein.
6.
Termination.

a.    If Licensee breaches in any material respect or otherwise fails to perform
in any material respect any of its obligations hereunder, or under any agreement
that may exist from time to time between Licensee and Services Holdings or any
of its affiliates, Licensor shall have the right to terminate this Agreement
upon thirty (30) days prior written notice to Licensee, but only in the event
such failure of performance is not cured to Licensor’s satisfaction within such
thirty (30) day period. Such termination of this Agreement shall be without
prejudice to any rights or remedies that Licensor may otherwise have against
Licensee, which rights and remedies shall survive any such termination.
b.    If at any time during the term of this Agreement Licensee (i) ceases to
conduct the REIT Operations under the Licensed Mark or (ii) fails to perform its
obligation to nominate or elect/appoint two directors designated by Services
Holdings to the board of directors of Licensee pursuant to Section 8.4 of the
Modification Agreement, Licensor, in addition to all other remedies available to
it hereunder, may immediately terminate this Agreement by giving written notice
of termination to Licensee.
c.    If Licensee files a petition in bankruptcy or is adjudicated bankrupt or
if a petition in bankruptcy is filed against Licensee or if it becomes
insolvent, or makes an assignment for the benefit of its creditors or an
arrangement pursuant to any bankruptcy law, or if Licensee liquidates or
discontinues its business or if a receiver is appointed for it or its business,
or if the shares of Licensee are listed on a national securities exchange, or in
the event of a Change of Control (as defined below) of Licensee, the license
hereby granted and this Agreement shall automatically terminate forthwith
without any notice whatsoever being necessary. In the event this Agreement is
terminated by Licensor pursuant to this Section 6(c), Licensee, its receivers,
representatives, trustees, agents, administrators, successors and/or assigns
shall have no right to sublicense, sell, exploit or in any way deal with or in

4



--------------------------------------------------------------------------------




or use the Licensed Mark or any variation thereof, except with and under the
special consent and instructions of Licensor in writing, which they shall be
obligated to follow. “Change of Control” shall mean, with respect to the
Licensee, any event or series of related events (including, without limitation,
issue, transfer or other disposition of shares of Equity Interests (as defined
below) of the Licensee, merger, share exchange or consolidation) after which (a)
any person is or becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended), directly or indirectly, of Equity
Interests representing greater than 50% of the combined voting power of the then
outstanding Equity Interests of the Licensee and (b) the beneficial owners,
directly or indirectly, of Equity Interests of the Licensee immediately prior to
such event or series of related events have less than 50% of the combined voting
power of the surviving entity after such event or series of events; in addition,
any event that causes, directly or indirectly, any person other than the
Licensee to become the beneficial owner of greater than 50% of the Equity
Interests of Behringer Harvard Multifamily Operating Partnership OP I LP, a
Delaware limited partnership, shall be deemed a Change of Control of the
Licensee. “Equity Interests” shall mean (i) with respect to a corporation, as
determined under the laws of the jurisdiction of organization of such entity,
shares of capital stock (whether common, preferred or treasury), (ii) with
respect to a partnership, limited liability company, limited liability
partnership or similar person, as determined under the laws of the jurisdiction
of organization of such entity, units, interests, or other partnership or
limited liability company interests, or (ii) any other equity ownership.
d.    Upon expiration or termination of this Agreement for any reason, Licensee
agrees: (i) to, within a reasonable time but not to exceed ninety (90) days,
discontinue all use of the Licensed Mark and any name confusingly similar
thereto; (ii) to, within a reasonable time but not to exceed ninety (90) days,
delete, remove or cover-over all references to the Licensed Mark, or any
confusingly similar variation thereof, in all of Licensee’s printed materials,
signage or other exterior displays, and on the Internet; (iii) to not
thereafter, directly or indirectly, identify itself in any manner as a licensee
of Licensor or publicly identify itself as a former licensee of Licensor; (iv)
to cooperate reasonably with Licensor to ensure that all rights in the Licensed
Mark and the related goodwill remain the property of Licensor and to execute any
instruments requested by Licensor to accomplish or confirm the foregoing; (v)
that all rights granted to Licensee hereunder shall forthwith revert to Licensor
without consideration other than the mutual covenants and considerations of this
Agreement, and without notice; (vi) to cease immediately upon expiration or as
soon as reasonably practicable (but in no event more than ninety (90) days)
after termination, to conduct any business, including, without limitation, the
REIT Operations, under or to otherwise use the names “HARVARD”, “BEHRINGER”,
“BH” or any confusingly similar terms and to use its best efforts to change the
corporate name of Licensee to a name that does not contain the terms “HARVARD”,
“BEHRINGER”, “BH” or any confusingly similar terms which may, directly or
indirectly in the sole discretion of Licensor, indicate a continuing
relationship between, or sponsorship of, Licensee by Licensor or any of
Licensor’s Affiliates; and (vii) to deliver to Licensor or destroy within ninety
(90) days from the date of termination any and all artwork, designs, stylized
logotypes or other electronic or intangible presentation materials whatsoever
including the Licensed Mark or any elements thereof prepared by or for Licensee,
and all copies and extracts thereof.
e.    Licensee acknowledges that its failure to cease the use and display of the
Licensed Mark, or any variation thereof, after the applicable period during
which such use or display is permitted hereunder following the termination or
expiration of this Agreement will result in immediate and irremediable damage to
Licensor and to the rights of any current or subsequent licensee. Licensee
acknowledges and admits that there is no adequate remedy at law for such failure
to cease such use, and Licensee agrees that in the event of such failure
Licensor shall be entitled to equitable relief by way of temporary and permanent
injunction and temporary restraining order and such other further relief as any
court with jurisdiction may deem just and proper. Resort to any remedies
referred to herein

5



--------------------------------------------------------------------------------




shall not be construed as a waiver of any other rights and remedies to which
Licensor is entitled under this Agreement or otherwise.
7.
Third-Party Infringement Proceedings.

Licensee agrees to promptly notify Licensor of any unauthorized use of the
Licensed Mark or any confusingly similar variation thereof by third parties of
which Licensee becomes aware. Licensor shall have the sole right but not the
obligation to pursue through negotiations, litigation, or other dispute
resolution procedure (“Litigation Rights”) any and all of its rights in the
Licensed Mark against any third party. Licensor’s exercise of such Litigation
Rights shall be in its sole discretion and shall be at its sole cost and
expense. Provided that Licensor meets its obligations under Section 9.b below,
Licensor shall have no other duty to defend Licensee or itself or pursue any
actual infringement arising out of any actions by a third party. All recoveries
received by Licensor in pursuing its Litigation Rights, if any, shall be the
sole property of Licensor. Licensee will cooperate with Licensor with respect to
any Litigation Rights, as reasonably requested by Licensor and at Licensor’s
cost and expense.
8.
Representations and Warranties.

a.    Licensor represents and warrants that this Agreement will not violate any
prior licenses or rights to use the Licensed Mark granted by Licensor to any
third party.
b.    Each party hereto hereby represents and warrants to the other that such
party has the corporate, company or partnership power and authority, as
applicable, to execute and deliver this Agreement and to perform its obligations
hereunder, and that the execution, delivery and performance of this Agreement by
it have been duly authorized by all necessary corporate, company or partnership
action.
c.    LICENSEEE ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8(A)
AND 8(B) ABOVE, LICENSOR DOES NOT MAKE ANY REPRESENTATION OR WARRANTY OF ANY
KIND WHATSOEVER, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN CONNECTION WITH OR
WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT OR IN CONNECTION WITH OR
WITH RESPECT TO LICENSE, THE LICENSED MARK, THIS AGREEMENT, OR ANY OTHER
CONTRACT BETWEEN LICENSOR AND ITS AFFILIATES (ON THE ONE HAND) AND LICENSEE AND
ITS AFFILIATES (ON THE OTHER HAND), OR WITH RESPECT TO ANY INFORMATION PROVIDED
OR MADE AVAILABLE TO LICENSEE OR THE SPECIAL COMMITTEE OF THE BOARD OF DIRECTORS
OF LICENSEE, INCLUDING WITH RESPECT TO ANY REPRESENTATIONS OR WARRANTIES OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE OR USE, TITLE, OR
NON-INFRINGEMENT. ALL OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY DISCLAIMED
BY LICENSOR.
9.
Indemnification.

a.    Licensee hereby agrees to indemnify and hold Licensor harmless from and
against any and all claims, suits, liabilities, judgments, and expenses, arising
at law or in equity, attributable, in whole or in part, to: (i) the Licensee’s
use of the Licensed Mark in violation of this Agreement or of any trademark
usage guidelines provided to Licensee by Licensor or (ii) the marketing,
promotion, advertisement, distribution, or sale by Licensee of any product or
service under the Licensed Mark. Moreover, Licensee hereby further agrees to
tender to Licensor the defense of any and all such claims, actions and lawsuits
that may be brought against Licensor arising out of, or related to, the wrongful

6



--------------------------------------------------------------------------------




use of the Licensed Mark by the Licensee and the Licensee shall pay all fees and
expenses (including all reasonable attorneys’ and expert witnesses’ fees and
costs of suit) incurred in connection with defending all of these claims,
actions and lawsuits; provided that payment of fees and expenses with respect to
Third-Party Infringement Claims shall be governed by Section 9(b) below.
Licensor shall control such defense with counsel of its choice, however,
Licensee shall have the right to participate in such defense at its own cost and
expense and Licensee shall provide reasonable cooperation to Licensor and its
counsel with respect thereto; provided that in no event may Licensor settle any
claim, action or lawsuit in which the Licensee or a Licensee Subsidiary is a
named defendant without the consent of the Licensee, which consent shall not be
unreasonably withheld, conditioned or delayed. Licensor shall also have the
independent right to take any action it may deem necessary, in its sole
discretion, to protect and defend itself against any threatened action arising
out of the business of Licensee or any actions or activity by Licensee,
including Licensee’s use of the Licensed Mark or any goods or services
distributed or sold under the Licensed Mark. Indemnification by Licensee
pursuant to this Agreement shall be to the maximum extent permitted by the
Articles of Amendment and Restatement of Licensee; provided that Licensor and
Licensee acknowledge and agree that nothing in the Articles of Amendment and
Restatement of Licensee limits or shall be deemed to limit in any way the rights
of Licensor to terminate this Agreement according to its terms or otherwise
affect the ability of Licensor to limit, condition, restrict, or prohibit
Licensee from use of the Licensed Mark or derivatives thereof.
b.    Licensor hereby agrees to indemnify and hold Licensee harmless from and
against any and all claims, suits, liabilities, judgments, and expenses, arising
at law or in equity, arising out of or in connection with any claims that the
Licensee’s use of the Licensed Mark as permitted hereunder infringes the United
States trademark rights of a third party (“Third-Party Infringement Claims”);
provided that (i) Licensee’s use of the Licensed Mark is in material compliance
with this Agreement, (ii) Licensee notifies Licensor of such Third-Party
Infringement Claim promptly after Licensee learns of such Third-Party
Infringement Claim, (iii) Licensor has exclusive control over the defense or
settlement of any proceedings related to such Third-Party Infringement Claim,
(iv) Licensee provides Licensor such assistance in relation to such proceedings
as Licensor may reasonably request, and (v) Licensee complies with any
settlement or court order arising from such proceedings, including any
settlement or order that requires a change to Licensee’s use of the Licensed
Mark. Licensor shall have the right to terminate Licensee’s right to use the
Licensed Mark, without further liability to Licensee, if Licensor determines, in
good faith, that it may not prevail with respect to such Third-Party
Infringement Claim. Licensee shall have the right to participate in the defense
and settlement negotiations relating to any Third-Party Infringement Claim at
its own cost and expense.
c.    The provisions of this Section 9 shall survive any expiration or
termination of this Agreement for any reason.
10.
Limitation of Liability.

Neither party to this Agreement shall be liable to the other party to this
Agreement for lost profits, lost business opportunities, or any other indirect,
special, punitive, incidental or consequential damages arising out of or related
to this Agreement, even if such party has been advised of the possibility of
such damages. The provisions of this Section 10 shall survive the expiration or
termination of this Agreement for any reason.

7



--------------------------------------------------------------------------------




11.
Miscellaneous.

a.    Assignment. Licensee shall have no right to assign any of its rights under
this Agreement or delegate any of its duties hereunder to another person or
legal entity without the prior written consent of Licensor, which may be
withheld in Licensor’s sole discretion. Any attempt to assign or delegate this
Agreement, or any of the rights, licenses or duties set forth herein, shall be
void ab initio and convey no rights or interests in the Licensed Mark. Licensor
shall have the right, in its sole discretion, to assign any of its rights or
duties under this Agreement, and all of its right, title, and interest in the
Licensed Mark to another person or legal entity provided that such other person
or legal entity agrees to be bound in writing to the terms and conditions of
this Agreement and Licensee is made a third party beneficiary to such writing in
order to permit Licensee to enforce this Agreement against such other person or
legal entity. Notwithstanding anything to the contrary herein, this Section
11(a) shall not limit the rights granted in Section 1(a) with respect to a
Licensee Subsidiary.
b.    Notices. Any notice, report, approval, authorization, waiver, consent or
other communication (each, a “Notice”) required or permitted to be given
hereunder shall be in writing and shall be deemed given or delivered: (i) when
delivered personally; (ii) one business day following deposit with a recognized
overnight courier service that obtains a receipt, provided such receipt is
obtained, and provided further, that the deposit occurs prior to the deadline
imposed by such service for overnight delivery; (iii) when transmitted, if sent
by electronic mail, provided a read receipt is delivered to the sender, in each
case provided such communication is addressed to the intended recipient thereof
as set forth below:
 
(i) to Licensee:
 
Behringer Harvard Multifamily REIT I, Inc. 
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Daniel J. Rosenberg
Email: drosenberg@behringerharvard.com


 
With a copy to (which shall not constitute notice):
 
 
 
Alston & Bird LLP 
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attention: Rosemarie A. Thurston
Email: rosemarie.thurston@alston.com


 
                         and:
 
 
 
 
 
DLA Piper LLP (US)
4141 Parklake Avenue, Suite 300
Raleigh, North Carolina 27612-2350
Attention: Robert H. Bergdolt
Email: robert.bergdolt@dlapiper.com


8



--------------------------------------------------------------------------------






 
(ii) to Licensor:
 
Behringer Harvard Holdings, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention:Robert S. Aisner
Email: baisner@behringerharvard.com
 
With a copy to (which shall not constitute notice):
 
 
 
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention: Stanton P. Eigenbrodt
Email: seigenbrodt@behringerharvard.com


 
and:
 
 
 
Jenner & Block LLP
353 North Clark Street
Chicago, Illinois 60654
Attention: Donald E. Batterson
                  Jeffery R Shuman
Email: dbatterson@jenner.com Email: jshuman@jenner.com

Either party shall, as soon as reasonably practicable, give Notice in writing to
the other party of a change in its address for the purposes of this Section
11(b). The failure of any party to give notice shall not relieve any other party
of its obligations under this Agreement except to the extent that such party is
actually prejudiced by such failure to give notice.
c.    Independent Contractors. The parties acknowledge and agree that they are
dealing with each other hereunder as independent contractors. Nothing contained
in this Agreement shall be interpreted as constituting either party the joint
venturer or partner of the other party or as conferring upon either party the
power or authority to bind the other party in any transaction with third
parties.
d.    Attorneys’ Fees. In the event of any action, suit, or proceeding brought
by either party to enforce the terms of this Agreement, the prevailing party
shall be entitled to receive its costs, expert witness fees, and reasonable
attorneys’ fees and expenses, including costs and fees on appeal.
e.    Waivers, Cumulative Remedies and Amendments. This Agreement may be
amended, modified, superseded, or canceled, and the terms and conditions hereof
may be waived only by a written instrument signed by each of the parties hereto
or, in the case of a waiver, by the party waiving compliance. No delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any right hereunder, nor any single or partial exercise of any rights hereunder,
preclude any other or further exercise thereof or the exercise of any other
right hereunder. Unless expressly set forth herein to the contrary, either
party’s election of any remedies provided for in this Agreement shall not be
exclusive of any other remedies available hereunder or otherwise and all such
remedies shall be deemed to be cumulative.
f.    Approval. Any approval given by Licensor to Licensee under the terms of
this Agreement shall not constitute a waiver of any of Licensor’s rights or
Licensee’s duties under any provision of this

9



--------------------------------------------------------------------------------




Agreement, other than with respect to the provision for which such specific
approval was provided, subject to the other provisions hereof.
g.    Survival. Upon the termination of this Agreement for any reason, those
Sections that by their express terms or which by their nature should be deemed
to survive the termination of this Agreement shall survive the termination of
this Agreement.
h.    Governing Law and Validity. The parties agree that the laws of the State
of Texas shall govern the interpretation and enforcement of this Agreement,
without giving effect to choice of law rules. If any provision of this Agreement
is held to be void, invalid or inoperative, such event shall not affect any
other provisions herein, which shall continue and remain in full force and
effect as though such void, invalid or inoperative provision had not been a part
hereof.
i.    No Presumption Against Drafter. Each of the parties has jointly
participated in the negotiation and drafting of this Agreement. In the event of
an ambiguity or a question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by each of the parties, and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.
j.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the Licensed Mark and related subject matter
and supersedes all prior agreements and understandings, oral and written,
between the parties hereto with respect to such matters.
[SIGNATURE PAGE FOLLOWS]





10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.




LICENSOR:


BEHRINGER HARVARD HOLDINGS, LLC, a Delaware limited liability company






By:    /s/ M. Jason Mattox            
Name: M. Jason Mattox
Title: Chief Operating Officer and Executive Vice President






LICENSEE:


BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation






By:    /s/ Mark T. Alfieri                    
Name: Mark T. Alfieri
Title: Chief Operating Officer



[SIGNATURE PAGE TO LICENSE AGREEMENT]


11